Electronically Filed
                                                         Supreme Court
                                                         SCPW-15-0000672
                                                         28-OCT-2015
                                                         09:00 AM



                          SCPW-15-0000672

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  CARRIE J. WALTERS, Petitioner,

                                 vs.

THE HONORABLE GREG K. NAKAMURA, JUDGE OF THE CIRCUIT COURT OF THE
       THIRD CIRCUIT, STATE OF HAWAI#I, Respondent Judge,

                                and

                   STATE OF HAWAI#I, Respondent.


                         ORIGINAL PROCEEDING
                       (S.P.P. NO. 13-1-0002)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Carrie Walters’s

petition for a writ of mandamus, filed on September 16, 2015, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner fails to demonstrate that

she is entitled to the requested writ of mandamus.      See Kema v.

Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action).      Accordingly,
          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, October 28, 2015.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2